PER CURIAM.
Motion to dismiss appeal’ granted, with costs, unless the appellants file with the clerk of this court within five days a written stipulation consenting that the fund in the possession of the plaintiff may be distributed in accordance with the terms of the judgment, notwithstanding the appeal, and unless the appellant shall also perfect their appeal, so that the case may be placed in regular order upon the calendar of the court for January, 1904. Upon compliance with these conditions, the motion will be denied, without costs.